Citation Nr: 1805580	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-15 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from April 1967 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record remains necessary for proper adjudication of the instant claim.

Private treatment records show the Veteran has ischemic heart disease.  Coronary artery disease was diagnosed as early as February 2010.  His proposed theory of entitlement is one of presumptive service connection under 38 C.F.R. § 3.309 based on an allegation of exposure to herbicide agents, including Agent Orange, in Korea.  

The Veteran contends he was exposed to herbicide agents when he transported barrels that contained what he believes was Agent Orange or when he delivered mail to bases, including Camp Casey and Camp Page, near the Korean demilitarized (DMZ).  His personnel records show he was assigned to the 1st Base Post Office in Korea from February 1968 to April 1969 and worked as a postal clerk.  Proper adjudication of the claim requires a determination of whether he was exposed to Agent Orange or other herbicide agents as claimed.  

In an October 2012 response, the US Army and Joint Services Records Research Center (JSRRC) noted a review of the 1st Base Post Office unit records show the unit was stationed in Ascom City, which is located approximately 26 miles from the DMZ, in 1968.  The response notes that the unit's mission included delivering mail to locations as close as 13 miles to the DMZ (Tongduchon), but did not document that unit members delivered mail to the DMZ.

In April 2013, the Veteran provided a copy of an article from an Internet forum that notes Agent Orange was shipped from Vietnam to the 1st Base Post Office in March 1968.  Other documents showed that soldiers reported Agent Orange was stored at Camp Page.  He also submitted copies of the history of the 1st Base Post Office and asserted a picture shows the unit delivered mail to Camp Casey because a storage bin was marked "224," which was a portion of the postal address for that base.  He also submitted a map that included bases in the DMZ area; Camp Casey and Camp Page were located on the map.  The origin of the map is not clear.  In an accompanying statement, he reported he made deliveries to Camp Casey and Camp Page three times a week.

In an April 2013 letter, the Veteran's former commander reported that the Veteran was a long-haul driver and that his duties included delivering mail to Camp Page and Camp Casey.  He noted the Veteran reported he was also asked to transport barrels of an unknown origin, but that he had no knowledge of such activity.  

In an October 2016 appellate brief, the Veteran's attorney reported the 1st Base Post Office was assigned to the Eighth Army Support Command, which directly supported the 2nd and 7th Infantry Divisions.  He noted units of the 2nd Infantry Division are among those that the Department of Defense (DoD) has identified as operating in the Korean DMZ during the qualifying time period of April 1, 1968 to August 31, 1971.  See 38 C.F.R. § 3.307, VA Adjudication Procedures Manual (M21-1), Part IV, Subpart ii, Chapter 1, Section H.

The evidence that was received after the JSRRC provided its response in October 2012, including the 1st Base Post Office unit records, suggests the Veteran's duties as a mail clerk required him to travel closer to the DMZ than indicated by the JSRRC search.  Accordingly, the response is inadequate.  

On remand, exhaustive development to corroborate or rebut each of the Veteran's theories of exposure to herbicides agents is necessary.
The case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to corroborate or rebut each of the Veteran's allegations of exposure to herbicide agents, including Agent Orange, while serving in Korea.  

The development must include for information as to whether the Veteran's unit indeed transported barrels that could have contained herbicide agents; whether his assigned unit in Korea and duties therein, including delivering mail to Camp Casey and Camp Page and acting in support of 2nd Infantry Division units, would have placed him at the DMZ where and when the herbicide agents were used or where they were stored; and whether his descriptions of the nature of his exposure are consistent with what is known about how herbicides were handled, including at Camp Page.  

The AOJ must make formal findings accepting or rejecting each of the Veteran's allegations of exposure to herbicide agents (with explanation of rationale that incorporates the information sought).  

2. The AOJ should then review the entire record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

